Citation Nr: 1450612	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a coccygeal pilonidal cyst, with reoccurring infections.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to January 2006, which included deployments to Iraq from February 2003 to February 2004, February 2004 to March 2004, and December 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims folder.

In August 2011, the Board reopened and granted service connection for the other pending appeals, specifically a bilateral knee condition and irritable bowel syndrome, and remanded the instant claim for further development.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  That development has been accomplished and the matter is now ripe for review.  

The Board has reviewed the Veteran's physical VA claims file as well as the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's pilonidal cyst is a congenital defect for VA purposes.  

2.  The pilonidal cyst congenital defect has been subjected to a superimposed disease or injury which created additional disability.  



CONCLUSION OF LAW

The criteria for service connection for a coccygeal pilonidal cyst disability have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the claim is granted, VCAA compliance need not be addressed further.

General Laws and Regulations

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  However, the presumption of soundness does not apply to congenital defects (as opposed to congenital diseases).  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms 'disease' and 'defects' must be interpreted as being mutually exclusive.  The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term 'defects' would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  However, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  Id.

The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran's service treatment records (STRs) at the time of entrance into military service do not indicate any skin abnormalities in the tailbone region.  The Veteran has testified that in service, he deployed to Iraq during the initial push in country.  Conditions were so primitive that, despite the desert climate, he was unable to shower for months on end and he and his fellow soldiers were relegated to using wet cloths in an attempt to stay sanitary.  He also relayed to his VA clinicians that in the course of his combat duties, he wore body armor, the back plate of which repeatedly rubbed against the top of his tailbone.  Following his first deployment, he sought treatment from service clinicians in both September 2004 and November 2004 for what were described as "bumps" on the tailbone.  Following his second deployment in 2005, he again reported these bumps had an onset within the previous year and he experienced pain.  Service clinicians assessed pilonidal cysts of such severity the Veteran was placed on a profile.  

Following his discharge from service, the Veteran immediately sought service connection for cysts on his tailbone.  In July 2006 he was afforded a VA examination for bones.  The examiner noted the subject complaints of cysts that would now come and go with resulting swelling and leaking.  The examiner observed that a pilonidal cyst is congenital.

The Veteran sought VA treatment for recurring pilonidal cysts in the tailbone area and in surgical consults dated in 2007 and in April 2012, reported consistently that the cysts began while deployed in 2003 and would intermittently cause pain and swelling.  In the 2007 and the April 2012 flare-ups, clinicians prescribed antibiotics ("z-pack"). 

The Veteran was afforded a skin VA examination, in the form of a DBQ (Disability Benefits Questionnaire) in May 2012.  The examiner noted his history and subjective complaints and conducted a physical examination.  The examiner also found such a pilonidal cyst to be a congenital defect, explaining that this defect was an abnormal pocket originating in the skin.  

Upon a complete review of the claims file, and with application of the benefit of the doubt doctrine, the Board finds that the competent evidence of record demonstrates that the Veteran's coccygeal pilonidal cyst is a congenital defect, and that the evidence falls at least in relative equipoise with respect to whether this congenital defect was subjected to a superimposed disease or injury in service, in which case the Veteran receives the benefit of the doubt to his advantage.  Specifically, although the Board acknowledges that the May 2012 VA examiner opined that the Veteran's cyst and accompanying in-service treatement "would have occurred if the [V]eteran was in the service or not" and "would have erupted if he was in the military or not" there is no specific rationale provided to support this assertion and no further explanation as to why the Veteran's cyst was asymptomatic prior to service, but then became symptomatic during his service.  Indeed, the clinician also expressly acknowledged that "risk factors" for development of cyst symptoms included trauma, excessive sweating, and excessive sitting, among others, but never addressed the Veteran's account of trauma to that area as a reault of the body armor he wore in service.  Similarly, the July 2006 VA examination report did not provide sufficient discussion or rationale for the summary conclusion that the Veteran's cyst was not aggravated by his active service.  In contrast, the Veteran credibly reported injury in service in the form of the irritating impact of his body armor upon the cyst while in Iraq.  Moreover, the Veteran reported and received post-service VA treatment for recurring infections, such that he has been prescribed antibiotics, and this has been well documented.  Therefore, the Board determines that the totality of the evidence of record falls at least in relative equipoise showing that the pilonidal cyst has been sufficiently subjected to a superimposed injury to warrant an allowance of the claim.  Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for a coccygeal pilonidal cyst, with reoccurring infections, is granted.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a coccygeal pilonidal cyst disability is granted.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


